Citation Nr: 1511843	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-07 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for periodontal disease to include as secondary to service-connected diabetes mellitus, for compensation purposes. 

2.  Entitlement to service connection for periodontal disease to include as secondary to service-connected diabetes mellitus, for VA outpatient dental treatment purposes. 



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the RO in Phoenix, Arizona that in pertinent part, denied service connection for periodontal disease.  The RO again denied service connection for this condition in rating decisions dated in August 2009 and May 2010.

The Board notes that a claim for service connection for a dental disability is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, the Board will consider his entitlement to service connection for both compensation and VA outpatient dental treatment. 

The Board remanded this appeal in March 2014 in order to obtain a determination from the Veterans Health Administration (VHA) regarding basic eligibility for outpatient dental treatment for his periodontal disease, and the case was subsequently returned to the Board.  

The issue of entitlement to service connection for periodontal disease for VA outpatient dental treatment purposes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Periodontal disease is not a disability for which service connection can be granted for compensation purposes.


CONCLUSION OF LAW

The criteria are not met for service connection for periodontal disease, for purposes of disability compensation. 38 U.S.C.A. §§ 1110, 1131, 1712 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.381, 4.150, 17.161 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Under the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

There is no debate as to the relevant facts underlying the issue of entitlement to service connection for periodontal disease for compensation purposes.  The compensation claim turns on a simple application of the law to these facts (i.e. whether the Veteran meets the criteria for compensation under 38 C.F.R. §§ 4.150, 17.161(a)).  Whether the Veteran is entitled to such compensation is wholly a matter of interpretation of the pertinent statute and regulations.  Therefore, VA's duties under the VCAA do not apply to this claim.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (the VCAA is inapplicable to matters of pure statutory interpretation).  Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


Analysis

The Veteran has periodontal disease which he claims is secondary to service-connected diabetes mellitus.  In this decision, the Board is only considering the issue of entitlement to service connection for periodontal disease for compensation purposes.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2014).

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may be service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

Service treatment records are entirely negative for periodontal disease.  At the time of the Veteran's separation examination in May 1967, he denied a history of severe tooth or gum trouble.

The Veteran does not allege any dental injury or dental trauma during service, but instead contends that his current periodontal (gum) problems were caused by his service-connected diabetes mellitus.  In his original claim in April 2008, he said that his gum problems began in August 2006.  In a May 2008 statement, he said that his gum problems started about two years ago (i.e., in 2006, many years after service), and that he had receding gums.  

In a September 2014 letter, the Veteran said he did not currently have periodontal problems, but only because he received regular private treatment for this condition.  He said that although there was no direct correlation between gum recession and diabetes, a preponderance of people with diabetes do have periodontal problems.  He said that for 35 years after service, the condition of his teeth and gums was excellent, but that after his diabetes diagnosis, his dentist told him that his gum line was receding and that this was due to his diabetes.  He said his periodontist told him that diabetes and gum recession was highly correlated.

Private medical records from Dr. J.M. reflect that in August 2006, he diagnosed pre-diabetes.  VA medical records dated from 2007 onward reflect treatment for stable diabetes mellitus, type II, on oral medication.

Private dental records from Dr. K. dated from 2006 to 2007 reflect that the Veteran had gingival recession.

A September 2009 private dental note reflects that the Veteran reported that it had been over two years since his last dental treatment.  The diagnosis was moderate generalized periodontitis.

In a March 2010 statement, the Veteran said that his dental office told him his current periodontal issues were likely caused by his type II diabetes.

In a May 2010, Dr. S.M. summarized an April 2010 periodontal consultation, and diagnosed mild chronic periodontitis.  Dr. M. wrote that the patient [the Veteran] "wanted to know diabetes connection," and referred him to a website for information.  In an August 2010 statement, Dr. M. stated that periodontal disease and diabetes were correlated, that a direct cause had not been established, and that there was a bidirectional correlation.  Dr. M. noted that he had reviewed a position paper from the American Academy of Periodontology prior to issuing his opinion.

On VA dental compensation examination in August 2014, an intraoral X-ray study was within normal limits. The examiner noted that the Veteran felt that since his diagnosis of diabetes mellitus, he has had periodontal disease and felt the two are related.  The examiner noted that periodontal disease is not a ratable condition.  The examiner stated that there is no direct relationship between diabetes mellitus and periodontal disease, and that this opinion was based on the fact that there are those with periodontal disease who do not have diabetes mellitus and there are those with diabetes mellitus who do not have periodontal disease.  He stated that there is no direct relationship between the two.  On examination, the Veteran currently had no signs of periodontal disease, and his teeth and oral tissues were within normal limits.  

The Veteran's service treatment records in the file document dental treatment, but fail to document any trauma due to an injury or wound.  The evidence of record is silent for any loss of bone due to trauma or teeth which cannot be restored with a suitable prosthesis.  The evidence does not reflect, and the Veteran does not contend, that he had any dental injury or disease in service.  The Veteran does not allege tooth loss due to loss of substance of the body of maxilla or mandible through disease such as osteomyelitis (e.g., an infection of the bone).

Considering the evidence in light of the above, the Board finds that the Veteran does not have a compensable dental disability.  Notably, he has not submitted any competent evidence showing that he suffers from any of the disabilities included under 38 C.F.R. § 4.150.  As he has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for periodontal disease (or any dental condition) for compensation purposes must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Service connection for periodontal disease for VA disability compensation purposes is denied. 


REMAND

As to the claim for entitlement to service connection for periodontal disease for VA outpatient dental treatment purposes, the Board finds that since the RO has not substantially complied with its March 2014 remand orders, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

In this regard, the Board directed the AOJ to obtain a determination from the Veterans Health Administration (VHA) regarding basic eligibility for outpatient dental treatment for periodontal disease, and this has not been done.  A review of the Veteran's paper claims file and electronic Virtual VA and VBMS folders does not reveal a determination from VHA as to the Veteran's basic eligibility for VA outpatient dental treatment for his claimed periodontal disease.

Governing regulation provides that VA outpatient dental treatment may be authorized by the Chief, Dental Service, for appropriate beneficiaries.  See 38 C.F.R. § 17.161.  There are various categories of eligibility for VA outpatient dental treatment, including, as pertinent to this claim, one-time treatment for Veterans having a noncompensable service-connected dental condition (Class II(a) eligibility); and those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility).  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. § 17.161(c), (g) (2014).

As noted by the RO in its September 2014 supplemental statement of the case, a VA dental examination was conducted in August 2014, and the VA dental examiner noted that the Veteran's dental category is Class III.  However, the VA examiner, who is identified as the Chief of Dental Service in Phoenix, did not identify the dental condition for which Class III eligibility was granted.  (Notably, the August 2014 VA examination did not indicate any dental conditions.)  This case must be remanded to ascertain this information.

Moreover, governing regulation provides that service connection for treatment purposes may not be awarded for acute periodontal disease.  38 C.F.R. § 3.381(f)(2).  The Board finds that additional medical/dental comment is needed as to whether the Veteran has current chronic periodontal disease that is aggravating disability from an associated service-connected condition or disability (Class III eligibility).  See 38 C.F.R. § 17.161(g) (2014).  The evidence of record is conflicting on this point.  In a May 2010, a private physician, Dr. S.M., summarized an April 2010 periodontal consultation, and diagnosed mild chronic periodontitis.  However, on VA examination in August 2014, the examiner indicated that the Veteran had no signs of periodontal disease and his teeth and oral tissues were within normal limits.  

On remand, the VA examiner should clarify the nature (acute or chronic) and existence of any periodontal disease, and consider the August 2010 opinion by Dr. S.M. to the effect that periodontal disease and diabetes are correlated, that a direct cause had not been established, and that there is a bidirectional correlation.  

The Veteran has consistently reported that he receives regular treatment for periodontal disease, and in correspondence dated in September 2014, he stated that he continues to be treated for periodontal problems by his private physician.
Pertinent ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all VA or private medical care providers that have evaluated or treated him for periodontal disease since May 2010.

With his authorization, obtain all identified records that are not already in the claims file, and associate them with the paper or electronic claims file.

2.  Then, obtain an addendum VA dental opinion from an appropriate VA dental examiner.  The claims file must be made available to and reviewed by the examiner.

Based on a review of the claims file, he or she should respond to the following questions:

(a) In your professional opinion, does the Veteran currently have acute or chronic periodontal disease?  In this regard, the Board notes that although the August 2014 VA dental examiner found no signs of periodontal disease, prior medical evidence of record includes a May 2010 diagnosis of mild chronic periodontitis, and the Veteran reports regular treatment for periodontal problems.

(b) If there is chronic periodontal disease, in your professional opinion, is it aggravating disability from an associated service-connected condition?  The Veteran's established service-connected conditions are:  type II diabetes mellitus, kidney disease, and erectile dysfunction.

The VA examiner should consider the August 2010 private opinion by Dr. S.M. to the effect that periodontal disease and diabetes are correlated, and that there is a bidirectional correlation.  

3.  Contact the Chief of Dental Service at the Phoenix VAMC, and ask him or her to:

(a) Identify the dental condition for which Class III eligibility was granted.  See report of August 2014 VA dental examination.  

(b) Make a determination regarding basic eligibility for outpatient VA dental treatment for periodontal disease.

4.  Finally, readjudicate the claim for service connection for periodontal disease for VA outpatient treatment purposes.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give him an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


